                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                    ORANGEBURG DIVISION

LARRY JAMES WALKER,                          )       Civil Action No: 5:17-01979-MGL
              Plaintiff,                     )
                                             )
       v.                                    )
                                             )
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social Security,      )
                    Defendant.               )

                                             ORDER

       This matter is before the Court on Plaintiff=s Motion for an Award of Attorney=s Fees

pursuant to the Equal Access to Justice Act (AEAJA@) filed November 27, 2018. ECF No. 29. See

28 U.S.C. ' 2412. On December 10, 2018, Defendant filed a response in support of Plaintiff’s

motion and agreeing with Plaintiff’s calculation of $3,656.84 for attorney’s fees. ECF No. 30.

       In accordance with Astrue v. Ratliff, 130 S.Ct 2521, 2528-29 (2010), EAJA fees awarded

by this Court belong to the litigant, thus subjecting EAJA fees to offset under the Treasury Offset

Program (31 U.S.C. ' 3716(c)(3)(B)) and, therefore, this Court DIRECTS fees be payable to the

Plaintiff and delivered to Plaintiff’s counsel. Accordingly,

       IT IS ORDERED Plaintiff=s motion pursuant to the EAJA is granted in the amount of

$3,656.84 in attorney’s fees.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE
December 20, 2018
Columbia, South Carolina
